internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index no control no cc psi bo8-tam-132662-02 none director area small_business self-employed operating division taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer model a state m state n issue whether model a dump truck is excepted from the definition of a highway vehicle under sec_48_4061_a_-1 of the manufacturers and retailers excise_tax regulations the offhighway vehicle exception and therefore not subject_to the tax imposed by sec_4051 if the model a is considered a taxable highway vehicle is taxpayer’s liability for tax affected by its acceptance of a statement from the purchaser that the truck is purchased for off-road use conclusion model a dump truck is not is excepted from the definition of a highway vehicle under the offhighway vehicle exception and therefore is subject_to the tax imposed by sec_4051 taxpayer’s liability for tax is not affected by its acceptance of a statement from the purchaser that the truck is purchased for off-road use facts taxpayer is a retail seller of heavy trucks located in state m taxpayer is a form_637 registrant that purchases the trucks from the manufacturer tax free for resale as such taxpayer is liable for tax if any on its retail sales of the trucks the model a is designed with rugged heavy-duty features and is commonly purchased for use in transporting coal both at the mine site and from the mine site to a tipple taxpayer sold a model a to a purchaser but did not pay excise_tax on the sale instead taxpayer secured a certificate from the purchaser stating that the model a was being purchased for off-road use the purchaser did not register the model a for highway use the model a has a standard highway chassis and body as ordered by taxpayer from the manufacturer the model a is equipped with a rear axle including tires rims and spokes that provides an increased rear width of two to four inches as compared with a model a with a standard smaller axle neither taxpayer nor its purchaser made additional modifications to the model a so equipped the model a slightly exceeds the normal 102-inch width allowable on state n public highways taxpayer reported and paid tax on a model a it sold to a different purchaser that did not certify its off-road use law and analysis sec_4051 imposes on the first_retail_sale of certain enumerated articles including in each case the parts or accessories sold on or in connection therewith a tax equal to percent of the article's sale price included among those articles are truck chassis and bodies sec_145 a -1 a of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis or body is taxable only if it is sold for use as a component part of a highway vehicle as defined in sec_48_4061_a_-1 sec_48_4061_a_-1 defines a highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions but does not include a vehicle described in sec_48_4061_a_-1 the term public highway includes any road in the united_states that is not a private roadway examples of vehicles that are designed to perform a function of transporting a load over the public highways are highway-type trucks truck tractors trailers and semi-trailers sec_48_4061_a_-1 provides an exception from the definition of a highway vehicle for certain vehicles specially designed for off-highway transportation this exception provides that a vehicle is not a highway vehicle if it meets two tests a it is specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with construction manufacturing processing farming mining drilling timbering or an operation similar to any of the foregoing enumerated operations the special design test and b by reason of the special design the use of the vehicle to transport the load over the public highways is substantially limited or substantially impaired the substantial impairment test in determining whether the use is limited or impaired account may be taken of whether the vehicle may be driven at regular highway speeds requires a special permit for highway use is overweight overheight or overwidth for regular use and any other relevant considerations revrul_70_350 1970_2_cb_262 holds that tax applies to the sale of a heavy-duty truck chassis irrespective of its width weight construction or the extent to which it may travel other than over the highway the fact that a chassis is designed to withstand rugged use when transporting property over rough terrain does not negate the fact that the chassis is also designed to transport property over the highway the ruling reasons that the paramount consideration in determining whether a vehicle is a highway vehicle is whether the vehicle is designed for the transportation of persons or property over the highway and not the ultimate use of the vehicle revrul_79_296 1979_2_cb_370 holds that tax applies to the sale of truck-tractors and low-bed semitrailers that are used in combination to transport military equipment on and off the highway and that are oversize and require special permits and or escort vehicles on most state highways the ruling holds that while the vehicles have characteristics that impair their use on the highway in that they are oversize and require special permits those characteristics are necessary in order to enable the vehicles to carry their intended load and accomplish their highway transportation function thus the vehicles are not specially designed for off-highway transportation the truck-tractors are eight-by-eight with a ton capacity inch width and maximum speed of miles per hour with a heavy load the low-bed trailers have four axles and a ton capacity and are inches wide revrul_79_308 1979_2_cb_372 holds that tax applies to the sale of a mixer-feeder vehicle designed to transport a load over the public highway with an overall width of inches that sustains highway speeds of miles per hour revrul_81_252 1981_2_cb_209 holds that tax applies to the sale of a dual-use vehicle designed to transport cargo both off-road and in over-the-highway operations because of its special design the vehicle's on-highway cargo capacity is percent less than the cargo capacity of a conventional highway-type cargo carrier however this special design does not substantially limit the vehicle's ability to transport a load over public highways revrul_77_141 1977_1_cb_317 holds that semitrailers designed for hauling heavy oil-field equipment over rough terrain come within the offhighway vehicle exception the semitrailers have gross vehicle weights ranging from big_number to big_number pounds and widths from to inches and may be used on the public highway only under highly restrictive special permits the permits restrict highway movement of the vehicles to daylight hours and prohibit movement on weekends and during inclement weather the ruling concludes that the use of the semitrailers on the highway is substantially limited to be excluded from the definition of a highway vehicle by the offhighway vehicle exception a vehicle must meet both the sec_48_4061_a_-1 special design test and the sec_48_4061_a_-1 substantial impairment test as suggested by the revenue rulings discussed above no single characteristic such as width automatically excludes a vehicle from the definition of a highway vehicle under the offhighway vehicle exception slight modifications made to an otherwise taxable highway vehicle do not satisfy the special design test these types of changes do not contribute to the primary function of transporting a particular type of load other than over the public highway the model a does not meet the offhighway vehicle exception under sec_48_4061_a_-1 because it meets neither the special design nor the substantial impairment test the only evidence submitted with respect to either test is that the rear axle assembly is slightly larger than inches this evidence does not support a substantial impairment or limitation of the use of the vehicle to transport loads over the public highways the classification of an otherwise taxable highway vehicle is based on the design of the vehicle and is not affected by the use for which a particular customer purchases a vehicle that is whether a vehicle purchaser registers that vehicle for highway use or uses the vehicle on the highways is not determinative of whether the vehicle is designed for highway use taxpayer’s liability for tax is not affected by its purchaser’s certification of off-road use of the model a caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it shall not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted under sec_48_4061-1 either a chassis or a body may be sold tax free for use as a component in the production of a nonhighway vehicle however this section does not apply to the sale of a completed vehicle as is the case here
